Mr. Justice Moschzisker,
dissenting:
I fully realize the conditions in Allegheny County and the general demand for the relief sought to be afforded by the statute under consideration, and for that reason I have studied this case with every desire to sustain the Act, if possible, but it seems to me to be clearly in conflict with the organic law of the State.
While Philadelphia and Allegheny counties are distinguished from the rest of the Commonwealth in certain of the constitutional provisions pertaining to the judiciary which relate exclusively to them, yet such classification — if it can be so designated — is only for the specific purposes defined therein, and not for court purposes generally. The courts of those two great counties need the protection of the appropriate general provisions contained in the judiciary article as much as do the courts of the other counties of the State; the records of the development of this part of the constitution show that its framers intended such protection; and from the article as a whole one cannot but believe that the people must have so proposed when they adopted it.
To my mind section 26, Article Y, expressly and unequivocally forbids the creation of other courts to ex*365ercise the powers vested in the common pleas; for the powers of the courts are administered by the judges, and when the constitution refers to the powers vested in the judges, it plainly means to include all the powers given to the courts. In this connection it is interesting to note from the records of the constitutional convention that the prohibition against the creation of other courts to exercise the powers vested in the common pleas, was originally part of the particular section in reference to the courts of Philadelphia and Allegheny Counties and was removed therefrom and placed in section 26 so that the restriction might be general as to all common pleas courts; and further that the word “courts” was changed to “judges of the courts,” evidently to meet the expressed objection that the former was not sufficiently comprehensive to take in the criminal jurisdiction of such judges (See Debates, Vol. 6, p. 256, p. 507-9 and pp. 544-5). To refer to the “judges” as comprehending the “court” is a common method of expression which was intentionally employed by the draftsmen of the constitution (Vol. 6, pp. 544-5). It is quite certain that the expression would be thus accepted by the average man, and that the language used was so understood by the electors who finally passed upon and accepted the constitution cannot reasonably be doubted.
In my opinion the legislative authority to make changes by law in the jurisdiction of the present courts, and the power to create other courts, are always subject to the constitutional limitations contained in section 26. This Act not only gives to the court which it seeks to create many of the powers vested by the constitution in the common pleas, but it further violates the prohibitions of the section in question when it takes from the Quarter Sessions of Allegheny County and transfers to the new court all jurisdiction in non-support and certain other cases; thus in effect depriving the “judges of the courts of com*366mon pleas” sitting in the criminal courts of certain powers indirectly but nevertheless undeniably, vested by the constitution in such Judges as ex-officio judges of the latter courts (Sec. 9, Art. V.), and making the jurisdiction and powers of the Quarter Sessions of that county different from those of all other courts of the same class or grade in the State. For these reasons and for others which might be stated I am obliged to dissent.
Mr. Justice Mestrezat and Mr. Justice Stewart join in the dissent.